Title: From Thomas Jefferson to Mary Jefferson, 11 March 1797
From: Jefferson, Thomas
To: Jefferson, Mary


                    
                        My Dear Maria
                        Philadelphia Mar. 11. 97.
                    
                    I recieved with great pleasure your letter from Varina, and though I never had a moment’s doubt of your love for me, yet it gave me infinite delight to read the expressions of it. Indeed I had often and always read it in your affectionate and attentive conduct towards me. On my part, my love to your sister and yourself knows no bounds, and as I scarcely see any other object in life, so would I quit it with desire whenever my continuance in it shall become useless to you.—I heard, as I passed thro’ Wilmington, that your acquaintance Miss Geddis was well, and not yet married. I have here met with another who was at Mrs. Pine’s with you, Miss Mckain, who sings better than any body I have heard in America, and is otherwise well accomplished. I recieved a letter yesterday from Bruni, praying a seat in my carriage to some place in Virginia where she could get a passage by water which would shorten that to Varina. I am  sincerely sorry not only that I have not my own carriage to offer her a seat, but that I had engaged with a party to take the whole of the mailstage back, so that there was not a place left to offer her. I am obliged to apologize to her on this ground, but people under misfortune are suspicious, and I fear these little accidental checks may make her think them intentional. I leave this the day after tomorrow, and shall be at home on the 19th. or 20th. But, my dear, do not let my return hasten yours. I would rather you should stay where you are till it becomes disagreeable to you because I think it better for you to go more into society than the neighborhood of Monticello admits. My first letter from Monticello shall be to your sister. Present her my warmest love and be assured of it yourself. Adieu my dear daughter.
                